DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2020, 11/24/2020,
1/4/2021 are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
This office action is in response to “Claims filed on 12/30/2021”. Applicant’s amendments of claims 40, 48, 50, 51, 55; cancellation of claims 1-39 and addition of claim 56 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 40-56 are pending wherein claims 40 is independent.

Allowable Subject Matter
Claims 40-56 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 40, the primary reason for allowance is that the claim has been amended to include limitations from claim 48 that were previously indicated as 
The most relevant prior art references, Jiang (Fig 1B), Kinzer (Fig 17A-17C) and McKnight (Fig 14) substantially teach the limitations of the claim 40, with the exception of the limitations described in the preceding paragraph. The references disclose package/lead frame structures for the high power devices but do not disclose that different parts of a lead frame have different thicknesses as claimed above.
Dependent claims 41-56 are allowed based on virtue of their dependencies 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811